DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-26-2022 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 1, it appears “the cooling system comprise” should read --the cooling system comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi ‘073 (US 6,054,073).
Regarding claim 18, Kobayashi ‘073 teaches:
a burner (burner 2)
a melt chamber located proximate to the burner (upper portion of tower 4)
a quench air injector (air inlets 3) disposed adjacent an outlet of the burner (bottom of burner 2) and in communication with the melt chamber at a location between the burner and a wall of the melt chamber (Figure 1) and configured to introduce quench air into the melt chamber (column 3, lines 47-51; column 7, lines 49-55; column 7, line 66-column 8, line 3)
a quench chamber in fluid communication with the melt chamber (lower portion of tower 4)
the burner is configured to heat solid particles of an aluminosilicate feedstock to from molten particles that are cooled within the quench chamber to form microspheroidal glassy particles (column 2, lines 44-54; column 5, lines 34-37; column 7, lines 7-26).
It is noted that while Kobayashi ‘073 does teach aluminosilcate feedstock, this limitation constitutes material worked upon by the claimed apparatus.  It has been held that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.
Regarding claim 19, Kobayashi ‘073 further teaches the solid particles of the aluminosilicate feedstock are heated in suspension and the molten particles are cooled in suspension (column 5, lines 34-37; column 7, lines 7-26).

Response to Arguments
The double patenting rejections over Application No. 17/128404 are withdrawn.
Applicant’s remaining arguments with respect to claim(s) 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-11, 13-17, and 20 are allowed.  Claim 12 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowability is that the prior art does not fairly teach or suggest a cyclone positioned upstream of the burner configured to preheat feedstock in an apparatus as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741